Per Curiam. This cause coming to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim seeks return of a security deposit (bond money) in the amount of $300.00 deposited with the Secretary of State pursuant to Ill.Rev.Stat., Ch. 95/2, §7-324. That Claimant’s insured has been paid a sum total in excess of the aforementioned $300.00 amount, and that Claimant is thereupon entitled to recovery of the $300.00 security bond to be applied and deducted from the proceeds of the unsatisfied judgment of Claimant’s insured against one Ali Jalayer (uninsured motorist). It is hereby ordered that the sum of Three Hundred Dollars ($300.00) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois arising out of the above captioned cause.